DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 20180299726) in view of Li et al. (US 20150153595).
Regarding claim 1, Oka discloses (Figs. 1-11) a display device, comprising: a liquid crystal cell (PNL2) comprising a first substrate (30) and a second substrate (40) disposed opposite to each other; and a light valve controller (PNL1) located at a side of the first substrate facing away from the second substrate; the light valve controller comprising an upper substrate (20) and a lower substrate (10) disposed opposite to each other, and liquid crystal molecules (LC1) located between the upper substrate and the lower substrate; wherein the liquid crystal cell comprises a plurality of display sub-pixels (PE2) arranged in an array; the light valve controller comprises a plurality of control sub-pixels (PE1) arranged in an array; the display sub-pixels and the control sub-pixels are in one-to-one correspondence.
Oka does not necessarily disclose both the liquid crystal cell and the light valve controller are ADS mode liquid crystal displays. 

 Regarding claim 2, Oka discloses (Figs. 1-11) the first substrate of the liquid crystal cell is provided with a plurality of first pixel electrodes (PE2) for controlling the display sub-pixels; the lower substrate of the light valve controller is provided with a plurality of second pixel electrodes (PE1) for controlling the control sub-pixels; an orthographic projection of a first pixel electrode on the lower substrate (10) overlaps with an orthographic projection of a second pixel electrode on the lower substrate.
Regarding claim 3, Oka discloses (Figs. 1-11) the second substrate (40) is provided with a first common electrode (CE2) (section 0058; Fig. 11); the first common electrode is located at a side of the second substrate facing the first substrate; the upper substrate is provided with a second common electrode (CE1); an orthographic projection of the first common electrode on the lower substrate overlaps with an orthographic projection of the second common electrode on the lower substrate.

Regarding claim 5, Oka discloses (Figs. 1-11) a polarization direction of the third polarizer is same to a polarization direction of the first polarizer (section 0033).
Regarding claim 6, Oka discloses (Figs. 1-11) a backlight module (ID) located at a side of the light valve controller facing away from the liquid crystal cell.
Regarding claim 7, Oka discloses (Figs. 1-11) a control circuit (CT) connected to the first pixel electrodes and the second pixel electrodes respectively; the control circuit being configured to input a same signal to a first pixel electrode and a corresponding second pixel electrode (section 0046).
Regarding claim 8, Oka discloses (Figs. 1-11) a method for manufacturing a display device, comprising: providing a liquid crystal cell (PNL2), the liquid crystal cell comprising a first substrate (30) and a second substrate (40) disposed opposite to each other; and arranging a light valve controller (PNL1) at a side of the first substrate facing away from the second substrate; the light valve controller comprising an upper substrate (20) and a lower substrate (10) disposed opposite to each other, and liquid crystal molecules (LC1) located between the upper substrate and the lower substrate; wherein the liquid crystal cell comprises a plurality of display sub-pixels (PE2) arranged in an array; the light valve controller comprises a plurality of control sub-pixels (PE1) arranged in an array; the display sub-pixels and the control sub-pixels are in one-to-one correspondence.

Oka discloses various modes can be applied and applies IPS modes (section 0058). Li shows that IPS and ADS modes are used to form a transverse electric field or a multidimensional electric field (section 0173). Therefore, because these two modes were art-recognized equivalents to one of ordinary skill in the art before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute IPS mode for ADS mode to control the deflection of liquid crystal molecules so as to realize the control on light transmittance. Li discloses (Figs. 5-10) both the liquid crystal cell (7) and the light valve controller (8) are ADS mode liquid crystal displays (sections 0171-0173). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Li to control the deflection of liquid crystal molecules so as to realize the control on light transmittance.
Regarding claim 9, Oka discloses (Figs. 1-11) the second substrate of the liquid crystal cell is provided with a first common electrode (CE2) (section 0058; Fig. 11), and the first substrate is provided with a plurality of first pixel electrodes (PE2); wherein arranging the light valve controller at the side of the first substrate facing away from the second substrate comprises: arranging a second common electrode (CE1) on the upper substrate, and arranging a plurality of second pixel electrodes (PE1) and a polarizer (PL1) on the lower substrate; disposing the upper substrate and the lower substrate oppositely, and arranging the liquid crystal molecules (LC1) between the upper substrate and the lower substrate; wherein an orthographic projection of the first common electrode on the lower substrate overlaps with an orthographic projection of the second common electrode on the lower substrate; an orthographic projection of a first pixel 
Regarding claim 10, Oka discloses (Figs. 1-11) a method of controlling a contrast of the display device comprising: controlling a display sub-pixel and a corresponding control sub-pixel by applying a same gray scale (sections 0046-0047).
Regarding claim 11, Oka discloses (Figs. 1-11) the first substrate is provided with a plurality of first pixel electrodes (PE2); the lower substrate is provided with a plurality of second pixel electrodes (PE1); the second substrate is provided with a first common electrode (CE2); the upper substrate is provided with a second common electrode (CE1); wherein the method further comprises: applying a same common voltage signal on the first common electrode and the second common electrode; and inputting a same signal to a first pixel electrode and a corresponding second pixel electrode by a control circuit (CT).
Regarding claim 12, Oka discloses (Figs. 1-11) the lower substrate is located on a side of the upper substrate facing away from the liquid crystal cell; the lower substrate is provided with a first polarizer (PL1); one of the upper substrate and the first substrate is provided with a second polarizer (PL2); the second substrate is provided with a third polarizer (PL3).
Regarding claim 13, Oka discloses (Figs. 1-11) the lower substrate is located on a side of the upper substrate facing away from the liquid crystal cell; the lower substrate is provided with a first polarizer (PL1); one of the upper substrate and the first substrate is provided with a second polarizer (PL2); the second substrate is provided with a third polarizer (PL3).
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871